Citation Nr: 0612190	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  01-08 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The RO has indicated that the veteran served on active duty 
from May 5, 1971, to July 16, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran's case was remanded for additional development in 
October 2005.  It is again before the Board for appellate 
review.


FINDING OF FACT

Any current low back disability the veteran experiences is 
not related to his military service.


CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has indicated that the veteran served on active duty 
from May 5, 1971, to July 16, 1971.  A review of his service 
medical records (SMRs) reveals that the veteran's entrance 
examination dated in February 1971 was negative for any 
reference to a low back disability.  The veteran reported low 
back pain beginning in May 1971.  An x-ray of the lumbosacral 
spine dated in May 1971 revealed increased lumbosacral 
lordosis but otherwise revealed no abnormality in the 
lumbosacral spine.  An orthopedic consultation obtained a few 
days later in May 1971 revealed that the veteran reported low 
back pain since his entrance into service.  An examiner 
reported that the veteran was in his first week of service 
and had injured his back "during fall.  Since entrance he 
has had low back pain with muscle spasm."  An x-ray was 
noted to be negative.  In June 1971, an entry reveals that an 
examiner said that the veteran was unfit due to his back and 
that an x-ray revealed spondylolysis at L5-S1.  A physical 
profile record dated in June 1971 also reveals that the 
veteran was noted to have spondylolysis at L5-S1.  The June 
1971 separation examination listed spondylolysis at L5-S1.  
The veteran reported that his back had given him trouble for 
two years prior to entrance into service.  He said he fell on 
his spine.  (It is unclear if this incident occurred in 
service or prior to service.) 

Also included in the SMRs was an undated note from D. Ross, 
D.O.  Dr. Ross said that he had seen the veteran in October 
1970 for dorsal and upper lumbar myositis with associated 
pain with heavy lifting on his job.  He said the veteran was 
treated conservatively and was seen again a few days later 
and had not been seen since.  A note from R. Ward, D.O., 
dated in May 1971, revealed that he had seen the veteran for 
lumbosacral strain on three occasions in April 1971.  
Finally, a letter dated in July 1971, presumably from Dr. 
Ward, but which was not signed by any physician, indicated 
that the veteran was seen on three separate occasions in 
April 1971 for an on-the-job injury diagnosed as lumbosacral 
strain with myositis.  The note said there was no x-ray in 
the veteran's chart.  

Associated with the claims file is a one-page record from 
Macomb Orthopedic Associates, P.C., dated in November 1998.  
The record included a diagnosis of acute lumbar spasm with 
possible kidney problems.  

Also associated with the claims file are VA outpatient 
treatment reports dated from June 1997 to May 2004.  In 
November 1998 the veteran was seen for complaints of back 
pain.  After an hour, the veteran reported that the pain had 
decreased.  In April 2000 the veteran was noted to be five 
years status-post a motor vehicle accident that resulted in 
multiple upper extremity injuries.  In February 2003, the 
veteran was noted to have pain in multiple areas including 
his back secondary to a motor vehicle accident.  In May 2004 
the veteran was noted to have injured his back, neck and 
right shoulder in a car accident.  

Associated with the claims file are private treatment reports 
form Arcana Medical Associates, P.C., dated from August 2001 
to September 2002.  In August 2001, an entry noted that the 
veteran had been involved in an automobile accident recently 
and had had multiple accidents.  In July 2002 and September 
2002 the veteran reported low back pain.  

The veteran was afforded a VA examination in September 2004.  
The examiner noted that he had reviewed the veteran's claims 
file and Board remand instructions.  The veteran reported 
pain in the lumbar area.  Physical examination revealed 
normal lumbar lordosis with good muscle tone without any 
spasms.  The examiner said there was manifestation of 
incoordination without any evidence of fatigability or 
weakness.  Functional loss due to subjective complaint of 
pain was absent.  X-rays of the lumbosacral spine revealed 
degenerative disc disease at L5-S1 with some narrowing and 
sclerosis.  There was no evidence of spondylolysis or 
spondylolisthesis.  The examiner diagnosed the veteran with 
degenerative disc disease of the lumbar spine.  He opined 
that the medical probability that the currently diagnosed 
lower back disability originated in or was otherwise 
traceable to military service was extremely remote.  He noted 
that the SMRs included a diagnosis of spondylolysis at L5-S1 
but that it was not true at the time of the VA examination.  
He concluded that there was no evidence of acute lumbar spasm 
and  that the veteran did not have a low back disability due 
to military service.  He said that there was no significant 
documentation in the SMRs to claim a continuation or 
relationship with the condition of the veteran's lower back 
after more than thirty years.  He noted that the veteran had 
a history of injuries and accidents coming out of the 
service.  He also said that he could not comment on any pre-
existing disability other than that the fact was recorded by 
another physician in the 1970s.  He said there was no 
evidence of acute lumbar strain at the current time and that 
the veteran's manifestations during the VA examination were 
somewhat inconsistent with the nature and degree of 
degenerative changes in the lumbar spine. 

Private treatment records from S. Thibault, M.D., dated from 
January 2003 to February 2005 were also associated with the 
claims file.  During the time period referenced, the veteran 
had complaints of back pain.  The diagnosis was listed as low 
back pain.  

Associated with the claims file are private treatment reports 
from Sterling Medical Center, P.C., dated from February 2004 
to April 2005.  In July 2004 the veteran reported shoulder 
and back pain following an April 2004 motor vehicle accident.  
The veteran reported low back pain in September 2004 and 
October 2004.  The veteran complained of back pain among 
other things, in December 2004.  In February 2005, the 
veteran reported back pain and was diagnosed with lumbar 
strain.  

The veteran was afforded a VA examination in November 2005 by 
the same examiner who examined him in September 2004.  The 
examiner again reported that he had reviewed the claims file.  
The examiner noted that the veteran wore a back brace but did 
not use a cane to ambulate.  Physical examination of the 
lower back revealed normal lumbar lordosis.  There were no 
spasms and muscle tone was good.  There was no evidence of 
disease or atrophy.  The veteran complained of severe pain 
when the skin on his lower back was palpated.  X-rays of the 
lumbosacral spine revealed evidence of degenerative changes 
at L5-S1 with sclerotic narrowing of disc space.  There was 
no evidence of spondylolysis or spondylolisthesis.  The 
examiner noted that the x-rays findings were similar to those 
taken at the September 2004 VA examination.  He diagnosed the 
veteran with degenerative disc disease of the lumbar spine 
with limited motion and noted that this was somewhat 
inconsistent.  He said there was no evidence of neurological 
deficit in the lower extremities.  He opined that it was less 
likely than not that there was any medical probability that 
the currently diagnosed back condition originated or was 
otherwise traceable to the veteran's military service.  He 
said that after reviewing the medical evidence, the veteran 
did not have any pre-existing lumbosacral strain that was 
worsened during service.  He said there was no spondylolysis 
on x-ray review.  He noted that the term spondylolysis means 
defect in the par interarticularis of the vertebral spine and 
another term, spondylosis, means degenerative changes.  He 
said he was unsure if previous doctors meant to indicate 
degenerative changes but used the wrong term.  He concluded 
that there was no spondylolysis on the x-rays.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's SMRs are unclear about whether the veteran 
injured his back in service.  There is one entry where an 
examiner says the veteran fell and the veteran reported a 
fall on his separation examination but he also said his back 
had given him trouble for two years.  The veteran was 
evaluated on several occasions for complaints of back pain.  
A May 1971 x-ray revealed increased lumbosacral lordosis but 
otherwise showed no abnormality in the lumbosacral spine.  
The veteran was discharged after two months of service with a 
diagnosis of spondylolysis at L5-S1.  

VA and private treatment records from 1997 to 2005 have 
reported occasional complaints of back pain.  None of the 
entries related any back complaint to the veteran's military 
service.  In fact several have documented back pain many 
years after service that was related to post-service traumas 
including several motor vehicle accidents.

The September 2004 and November 2005 VA examinations both 
include a diagnosis of degenerative disc disease.  The x-rays 
taken at both examinations were negative for spondylolysis.  
At the September 2004 examination, the examiner opined that 
the medical probability that the currently diagnosed lower 
back disability originated in or was otherwise traceable to 
military service was extremely remote.  He noted that the 
SMRs included a diagnosis of spondylolysis at L5-S1 but that 
it was not true at the time of the examination.  He concluded 
that there was no evidence of acute lumbar spasm and that the 
veteran did not have a low back disability due to military 
service.  He said that there was no significant documentation 
in the SMRs to claim a continuation or relationship with the 
condition of the veteran's lower back after more than thirty 
years.  He noted that the veteran had a history of injuries 
and accidents coming out of the service.  He also said that 
he could not comment on any pre-existing disability other 
than that the fact was recorded by another physician in the 
1970s.  He said there was no evidence of acute lumbar strain 
at the time of the examination and that the veteran's 
manifestations during the VA examination were somewhat 
inconsistent with the nature and degree of degenerative 
changes in the lumbar spine.  At the November 2005 
examination, the examiner opined that it was less likely than 
not that there was any medical probability that the currently 
diagnosed back condition originated or was otherwise 
traceable to the veteran's military service.  He said that 
after reviewing the medical evidence, the veteran did not 
have any pre-existing lumbosacral strain that was worsened 
during service.  

In this case there is no evidence linking any current 
disability to the veteran's military service.  The only 
medical opinions of record indicate that it was not likely 
that there was any currently diagnosed back condition 
originated in or otherwise traceable to the veteran's 
military service.  This opinion is supported by the record 
that reflects an absence of back problems for many years 
after the veteran's service.  Additionally, the private 
medical records indicate several post-service traumas which 
precipitated complaints of low back pain.  Even if the 
veteran is considered sound upon entry into service, there is 
an absence of a link between what he has now and what was 
shown during his short period of service, including any 
injury or spondylolysis.  Absent a link between any current 
low back disability and the veteran's period of military 
service, an award of service connection is not warranted.  
The preponderance of the evidence is against the claim.

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms he has experienced since 
service.  Nevertheless, where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus 
opinion to link the veteran's current low back disability to 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a low back disability.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in October 1999, prior to 
enactment of the VCAA.  The RO wrote to the veteran in March 
2001 and informed him of the evidence he needed to 
substantiate his claim of service.  He was informed of the 
elements to satisfy in order to establish service connection.  
He was advised to submit any evidence he had to show that he 
had a current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  The RO subsequently wrote to the veteran in February 
2004, January 2005, March 2005, and April 2005.  In February 
2004 the RO again informed the veteran of the evidence he 
needed to substantiate his claim of service connection.  He 
was informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  He was also advised of the status of 
his claim.  In January, March, and April 2005 the RO advised 
the veteran to submit any evidence he had to show that he had 
a current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  He was advised of the status of his claim.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although all notices required by the VCAA may 
not have been provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Additionally, while notice was not 
provided as to the criteria for rating low back disabilities 
or with respect to award of effective dates, see Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), the 
Board does not have jurisdiction over such issues.  
Consequently, a remand of the service connection claim is not 
required.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment records and 
private treatment reports.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that his low back disability is related to his 
military service.  The veteran was afforded several VA 
examinations during the course of his appeal.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for a low back disability 
is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


